Citation Nr: 1814749	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-34 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for degenerative changes, lumbar spine with spinal and neuroforaminal stenosis, in excess of 10 percent prior to October 26, 2011; a rating in excess of 20 percent from October 26, 2011 to March 21, 2014; and a rating in excess of 20 percent from March 21, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to March 21, 2014.

3.  Entitlement to a total disability rating based on individual unemployability TDIU for the period from July 1, 2014 to August 12, 2016.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing March 2017 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the record.

During the course of the appeal, the RO granted entitlement to a TDIU effective August 12, 2016.  However, the issue of entitlement of TDIU is for the entire underlying earlier appellate period for the Veteran's initial increased rating claim for degenerative changes, lumbar spine with spinal and neuroforaminal stenosis.  Thus, the issue of TDIU prior to August 12, 2016 is still before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for TDIU are part and parcel of increased rating claims).

The Board notes that additional VA and Social Security Administration (SSA) medical treatment records have been added to the claims file following the most recent September 2014 Statement of the Case (SOC).  Subsequent to the SOC, the Veteran also appeared for VA examinations in December 2016 and June 2017.  While the Veteran waived agency of original jurisdiction (AOJ) consideration of the March 2017 SSA decision at the March 2017 Board hearing, there is no waiver of AOJ consideration of additional VA medical treatment records, SSA medical treatment records, the December 2016 VA examination, and the June 2017 VA examination in the first instance.  As such, the AOJ must consider the additional evidence received and then readjudicate the claim on remand.  38 C.F.R. § 20.1304(c).

Thus, the issue of entitlement to an initial increased rating for degenerative changes, lumbar spine with spinal and neuroforaminal stenosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  Furthermore, since the issue of a TDIU is intertwined with the Veteran's spine disability, the issue of a TDIU prior to March 21, 2014 is also addressed in the REMAND portion below.


FINDING OF FACT

The Veteran's service-connected disabilities precluded gainful employment consistent with Veteran's education and occupational experience from July 1, 2014 to August 12, 2016.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU from July 1, 2014 to August 12, 2016 are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(a) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.

II.  TDIU Earlier Effective Date

The Veteran has claimed that he has been unable to work due to his service-connected back disability since back surgery in March 2014.  In January 2018, the Veteran was granted TDIU effective from August 12, 2016.  After review of the evidence, the Board agrees with the Veteran's argument and grants a TDIU effective from July 1, 2014 to August 12, 2016. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); See also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As an initial matter, the Veteran filed a claim for increased rating for his spine disability in October 2012.  Since the increased rating claim was filed within one year of the December 2011 service connection grant, the Veteran's appellate period extends to the October 29, 2001 effective date of this grant.  Further, the effective date of the increased rating claim can be extended up to one year earlier than October 29, 2001, if it is factually ascertainable that an increase in disability had occurred during that one year period, which in this instance would be October 29, 2000.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o) (2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

Since a TDIU is "part and parcel" of an increased rating claim, the issue on appeal to the Board is entitlement to a TDIU from October 29, 2000 to August 12, 2016.

During this period, the Veteran's service-connected disabilities have had the following ratings:  asthma, rated as 30 percent from October 29, 2001 and 50 percent from October 16, 2008; left wrist injuries, rated as 30 percent from October 29, 2001; post-traumatic stress disorder (PTSD), rated as 30 percent from August 12, 2016; bilateral lower extremity radiculopathy, rated as 10 percent from October 26, 2011, and 20 percent from February 21, 2013; right shoulder pain, rated as 0 percent from October 29, 2001, and 10 percent from September 14, 2005; left wrist scar, rated as 0 percent from March 23, 2017, erectile dysfunction, rated as 0 percent from December 15, 2017; and degenerative changes, lumbar spine with spinal and neuroforaminal stenosis, rated as 10 percent from October 29, 2001, 20 percent from October 26, 2011, 100 percent from March 21, 2014, and 20 percent from July 1, 2014.  The Veteran's combined ratings were 60 percent from October 29, 2001; 80 percent from October 16, 2008; 90 percent from October 26, 2011; 100 percent from March 21, 2014; and 90 percent from July 1, 2014.  

In light of the foregoing, the Veteran met the schedular criteria beginning October 16, 2008.  However, the Board finds that the issue of entitlement to TDIU prior to March 21, 2014, must be remanded and is addressed in the REMAND portion below.  Also, the Veteran was granted 100 percent temporary convalescence from March 21, 2014 to July 1, 2014 and, thus, cannot be granted a TDIU for that period.  See September 2014 rating decision.  

In light of the foregoing, the Board will review the evidence in support of a schedular TDIU from July 1, 2014 to August 12, 2016.  38 C.F.R. § 4.16(a).

From July 2014 to August 2016, the Veteran had various physical and mental impairments associated with his service-connected disabilities.  Physically, from July 2014 through May 2016, the Veteran was treated for chronic pain in his low back, left hip, with numbness and tingling down to both feet.  He also had pain in his left wrist and right shoulder.  During this time, the Veteran was restricted to lifting 20 pounds, pushing or pulling no more than 30 pounds, not reaching, and no repetitive stair climbing.  In March 2016, the Veteran complained that the pain interfered with his concentration for school work.  See July 2017 medical treatment records.  Mentally, from May 2015 through August 2015, the Veteran was diagnosed as having some difficulty in social, occupational, or school functioning.  From October 2014 through November 2015, the Veteran complained of anxiety attacks, panic attacks and depression.  See March 2015 CAPRI records; July 2017 medical treatment records.  

The Board has taken into account the Veteran's occupational and educational history as a counselor and as a program manager with 4 years of college.  See August 2017 SSA medical treatment records; August 2017 veteran's application for increased compensation based on unemployability.  The Board finds that the Veteran experiences substantial impairment in both his upper and lower extremities due to his service-connected left wrist, right shoulder, and back disability that includes peripheral neuropathy into his lower extremities, as well as an inability to concentrate, panic attacks, anxiety attacks, and depression related to the Veteran's service-connected PTSD.  Taken together, these service-connected disabilities hinder the Veteran from securing or following substantially gainful employment in either a physically-demanding or sedentary occupations related to the Veteran's background.

Thus, after a review of the evidence of record, the Board finds the evidence is at the least in equipoise for the period since July 1, 2014.  According the Veteran the benefit of all reasonable doubt, the Board finds that schedular TDIU is warranted for the time period from July 1, 2014 to August 12, 2016.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is granted from July 1, 2014 to August 12, 2016.

REMAND

With regard to the Veteran's underlying claim of entitlement to an initial increased rating for degenerative changes, lumbar spine with spinal and neuroforaminal stenosis, additional relevant evidence has been added to the Veteran's claims file since the September 2014 SOC, to include the following:  March 2015 CAPRI records; December 2015 CAPRI records; August 2016 CAPRI records; December 2016 CAPRI records; February 2017 CAPRI records; March 2017 CAPRI records; April 2017 CAPRI records; June 2017 CAPRI records; July 2017 SSA medical treatment Records; August 2017 SSA medical treatment Records; and August 2017 CAPRI records.  

Importantly, the Veteran has also undergone two VA examinations in December 2016 and June 2017 since the last SOC.  The Board notes that each of these VA examinations had a separate section for thoracolumbar and for peripheral neuropathy, respectively, that are related to the Veteran's claim.

As noted above, except for the Veteran's March 2017 SSA decision, the claims file contains no waiver of initial RO review for records submitted to the claims file after the most recent September 2014 SOC.  

Since new evidence was added to the claims file after the last SOC without an RO waiver, the issue of an initial increased rating claim needs to be readjudicated after review of the new evidence.

Second, as noted above in the decision, the Veteran was granted a 100 percent rating for temporary convalescence from March 21, 2014 to July 1, 2014 and a TDIU from July 1, 2014.  Thus, prior to March 21, 2014, the Veteran's TDIU claim is intertwined with his underlying initial increased rating claim.  Therefore, the issue of whether the Veteran is entitled to a TDIU prior to March 21, 2014 also needs to be readjudicated.

As such, the Veteran's claim must be remanded to allow the RO to review the newly submitted evidence in the first instance and to readjudicate the intertwined issues of an initial increased rating claim and a TDIU prior to March 21, 2014.  See 38 C.F.R. § 20.1304(c) (2017); 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1.  Review all new evidence, particularly the December 2016 and the June 2017 VA examinations to include the thoracolumbar and peripheral neuropathy sections, as well as the SSA and CAPRI records added to the claims file since September 2014.

2.  Based on the entirety of the evidence, readjudicate the Veteran's appeal for the following two issues:  

a)  an initial increased rating for degenerative changes, lumbar spine with spinal and neuroforaminal stenosis, in excess of 10 percent prior to October 26, 2011; a rating in excess of 20 percent from October 26, 2011 to March 21, 2014; and a rating in excess of 20 percent from March 21, 2014.

b)  a TDIU prior to March 21, 2014.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The RO is advised to consider the Veteran's complaints of pain on motion of his back in evaluating the Veteran's increased rating claim.  See August 2015 statement of accredited representative in appealed case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


